Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered.
Applicant argues that Machon does not disclose that at least a portion of the targeting band is linear deformable.  Applicant argues that linearly deformable is a characteristic that is distinct from stretchable because linearly deformable means that the band deforms in a predictable manner under tension so that the position of the marker remains consistent relative to the landmark identifiers.  The examiner does not find this argument convincing.  First, Applicant’s interpretation of the term linearly deformable is narrower than the broadest reasonable interpretation.  Linearly deformable in the axial direction is interpreted to mean deformable, i.e. able to be altered in shape, along a straight line in the axial direction. The claim does not recite that the position of the marker remains consistent relative to the landmark identifiers. Machon discloses that the array is formed from a stretchable material so that the device can accommodate patients of various sizes.  Because at least portions of the array can stretch, the array is deformable in a linear direction.  Additionally, even if Applicant’s interpretation is adopted, Machon still meets this claim limitation.  Machon discloses that the portions of the array can stretch such that  when the ear loops (landmark identifiers) are attached to the patient’s ears, the markers still reside on the desire aspects of the patient’s head regardless of the size of the patient’s head (col. 18, lines 40-45).  Additionally, the instant disclosure gives silicone rubber as an example of a material that is linearly deformable.  This 
Applicant further argues that Machon teaches a nasion point used for alignment rather than a marker.  The examiner does not find this argument convincing.  The claim limitation “marker identifying the injection site of the targeting band” is interpreted to be an intended use limitation.  The scope of the marker is interpreted to be an element used to indicate a position, the position capable of receiving an injection.  The marker 420 of Machon indicates a specific position on the user’s head, and that position is capable of receiving an injection.
With regard to the rejections over Thomas.  Applicant’s arguments are convincing. Thomas discloses that the targeting band is angularly deformable, but not linearly deformable. The rejection of claims 8, 26-28, 30 has been withdrawn.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim(s) 1, 2, 4, 5, 17, 19, 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Machon et al (UIS 8,989,836).
Regarding claim 1, Machon discloses an apparatus (fig. 4B).  The preamble “for targeting an injection site using anatomical landmarks” is interpreted to be an intended use limitation. The device of Machon uses anatomical landmarks such as the ears and the nose to repeatably place structures on a person’s head.  These structure can identify an area that can be used for 
Regarding claim 2, Machon discloses that the first landmark identifier, the second landmark identifier, and the band are formed integrally (col. 18, lines 6-8).
Regarding claim 4, Machon discloses that the first and second landmark identifiers comprise through-holes to receive the user’s ears therein (fig. 4B).
Regarding claim 5, Machon discloses that the first and second landmark identifiers include wires that allow the operator to bend the identifiers around the ears for a secure fit (col. 18, lines 15-18).  These wires form the tension members.
Regarding claim 17, Machon discloses that only a portion of the band may be flexible (col. 18, lines 33-39).
Regarding claim 19, Machon discloses that the band is linearly deformable and the marker is on the band (fig. 3).
Regarding claim 23, Machon discloses that the landmark identifiers include fasteners that fix the device to the ears and the head of the user (fig. 4B).
Allowable Subject Matter
Claims 8, 26-30 are allowed.
The following is an examiner’s statement of reasons for allowance: the subject matter of claim 8 could not be found and was not suggested by the prior art of record. The subject matter not found is an apparatus for targeting an injection site using anatomical landmarks on a patient comprising a targeting band being linearly deformable, the targeting band comprising a marker identifying the injection site, a first landmark identifier pivotably connected to the targeting band at a first end, and a second landmark identifier, and a fastener configured to secure the first and second landmark identifiers to the patient, in combination with the features of the invention, substantially as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 6, 7, 18, 20, 21, 24, 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783